IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CEDRIC G. HINSON,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-4280

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 21, 2015.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

Nancy A. Daniels, Public Defender, and Courtenay H. Miller, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Quentin Humphrey, Assistant Attorney
General, and Trisha Meggs Pate, Bureau Chief, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. Rivero v. State, 35 So. 3d 183 (Fla. 3d DCA 2010).

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.